
	
		II
		110th CONGRESS
		1st Session
		S. 1722
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to require the
		  Secretary of Agriculture to determine the price of all milk used for
		  manufactured purposes, which shall be classified as Class II milk, by using the
		  national average cost of production, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Milk Marketing Improvement Act
			 of 2007.
		2.Prices received
			 for milk under milk marketing ordersSection 8c(5)(B) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(5)(B)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended—
			(1)in the first
			 clauses (i) and (ii), by inserting (based on the blended price of all
			 milk covered by the order) after uniform prices each
			 place it appears; and
			(2)in clause (b) of
			 the matter following the first clause (ii), by inserting and the
			 component value after quality.
			3.Class II milk
			 pricingSection 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, is amended by adding at the
			 end the following:
			
				(P)Class II milk
				pricing
					(i)Minimum
				priceThe Secretary shall base the minimum price for Class II
				milk on the average cost of producing all milk in the 48 contiguous States, as
				determined by the Economic Research Service of the Department of Agriculture in
				accordance with clause (ii) (referred to in this subparagraph as the
				national average cost of production).
					(ii)National
				average cost of productionFor purposes of this subparagraph, the
				national average cost of production shall equal the national average of the
				operating cost and the allocated overhead cost of producing all milk,
				less—
						(I)the opportunity
				cost of unpaid labor for producing all milk; and
						(II)the cost of
				custom services, as determined by the Secretary.
						(iii)SurveyFor
				purposes of carrying out clause (ii), the Secretary shall survey producers and
				associations of producers subject to Federal and State milk marketing orders
				and in all unregulated areas applicable to all milk.
					(iv)Price
				announcement
						(I)In
				generalNot later than November 1 of each calendar year, the
				Secretary shall announce the minimum price for Class II milk for the next
				calendar year, as determined in accordance with clause (i).
						(II)AdjustmentsUsing
				the most currently available national average cost of production, the Secretary
				shall adjust the price announced under subclause (I) for a calendar year on
				April 1, July 1, and October 1 of the calendar year.
						(v)Basic formula
				price
						(I)In
				generalThe Secretary shall use the Class II milk price announced
				under clause (iv) as the basic formula price for all Federal and State milk
				marketing orders and all unregulated milk production areas.
						(II)Class I
				milkThe price of Class I milk in all Federal and State milk
				marketing orders and all unregulated milk production areas shall be equal
				to—
							(aa)the basic
				formula price under subclause (I); plus
							(bb)the opportunity
				cost of unpaid labor for producing all milk.
							(vi)Estimation of
				annual milk production and domestic consumptionNot later than
				November 1 of each calendar year and taking into consideration the import
				projections for all milk products, the Secretary shall estimate the quantity of
				all milk to be produced in the 48 contiguous States and marketed by producers
				for commercial use during the next 12 months.
					(vii)Inventory
				management program
						(I)In
				generalIn any case in which the dollar value of exported milk
				products is equal to the dollar value of imported milk products, the Secretary
				shall carry out this clause in a manner that is necessary to manage the
				inventory of all milk in the United States.
						(II)Milk
				production totalsNot later than February 1 of each calendar
				year, the Secretary shall determine the total quantity of all milk produced by
				each producer during the preceding calendar year.
						(III)Excess
				production determinationNot more than once every 2 months, if
				the Secretary, acting through the Commodity Credit Corporation, has purchased
				the maximum quantity practicable of excess milk and milk products, the
				Secretary may determine whether an excess quantity of milk and milk products is
				being produced for the national domestic market.
						(IV)Reduction in
				price receivedIf the Secretary determines under subclause (III)
				that there is excess production, the Secretary may provide for a reduction in
				the price received by producers for not more than 5 percent of all milk
				produced in the 48 contiguous States and marketed by producers for commercial
				use.
						(V)AmountThe
				amount of the reduction under subclause (IV) in the price received by producers
				shall not exceed half the minimum price of Class II milk.
						(VI)Additional
				reductionIf the Secretary determines that the reduction
				described in subclause (IV) is insufficient to reduce excess production,
				subject to subclauses (VII) and (VIII), the Secretary may reduce the price
				received by any producer that has increased the production of all milk in a
				calendar year as compared to the immediately preceding calendar year.
						(VII)ApplicationA
				reduction in price under subclause (VI) shall apply only to the quantity of
				milk produced in excess of the quantity of milk produced during the previous
				calendar year.
						(VIII)New producer
				exceptionA new producer, as defined by the Secretary, may
				produce up to the average annual production of milk under the Federal or State
				milk marketing order of the producer or the unregulated area of the producer
				without being subject to an additional reduction under subclause (VI).
						(IX)AppealsA
				producer subject to an additional reduction under subclause (VI) may appeal to
				the Federal or State milk marketing administrator to provide evidence that the
				producer did not increase production in the calendar year that the reduction
				was in effect when compared to the immediately preceding calendar year.
						(X)Extraordinary
				circumstancesIn deciding an appeal under subclause (IX), a
				Federal or State milk marketing administrator may take into consideration
				production losses due to severe weather conditions or severe disease
				outbreaks.
						(XI)CollectionExcept
				as provided in subclause (XII), reductions in price required under subclause
				(IV) or (VI) shall be collected by Federal and State milk marketing
				administrators and timely remitted to the Commodity Credit Corporation to
				offset the cost of purchasing excess milk products.
						(XII)Collection in
				unregulated areasReductions in price required for unregulated
				areas under subclause (IV) or (VI) shall be collected by the Secretary and
				timely remitted to the Commodity Credit Corporation to offset the cost of
				purchasing excess milk products.
						(viii)Prohibition
				on certain chargesIn carrying out this Act, the Secretary shall
				not impose charges on producers for the cost of hauling milk or the conversion
				of raw milk to manufactured products.
					(ix)Responsibilities
				of milk purchasing handlersA milk handler that purchases milk
				from a producer shall—
						(I)assume title for
				the milk at the time at which the milk is pumped into a milk truck provided by
				or otherwise delivered to the milk handler; and
						(II)incur all
				transportation costs of the purchased milk.
						(x)ApplicabilityThis
				subparagraph applies to all producers and handlers of milk in the 48 contiguous
				States.
					.
		4.Amendments to
			 Federal milk marketing ordersSection 8c(17) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(17)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended by adding at the end
			 the following: In the case of an order covering milk or milk products,
			 disapproval of an amendment to the order shall not be considered disapproval of
			 the order or of other terms of the order..
		
